∬ntり 2復 ■112b         StHteメ Coutt of∫ 2betttI CIHimメ

                                        No.18-476L

                                  (Filcd:February 8,2019)


     THONIAS G.LANDRETH,

                       Plainti二

     V.
                                               Motion for Leave to Appear   as   Amicus
                                               Curiae.
     THE LINITED STATES,

                       Defendant.


Thomas G. Landreth, Hoquiam, WA, pro se.

Isaac B. Rosenberg, Trial Attorney, with whom were Joseph H. Hunt, Assistant
                                                                                Attorney
General, Robert E. Kirschman. Jr., Director, L. Misha Preheim, Assistant Director,
Commercial Litigation Branch, Civil Division, United Siates Department of
                                                                            Justice,
Washington, DC, for defendant.

                                        OPINION

CAMPBELL-SMITH, Judge.

        On December 3, 2018, the Quinault Indian Nation (the Nation) filed a motion
sgeking leave to appear as amicus curiae in this matter. See ECF No. 18.
                                                                            In evaluating
the Nation's motion, the court considered: (l) the Nation's motion
                                                                    to appear as amicus
curiae, ECF No,   ttl]rl plaintiff s response, ECF No. l9; (3) defendant's response, ECF
No. 20; (4) plaintiff s supplemental response, ECF No. 24; (5) plaintiff s second
suPPlemental response, ECF No. 25; and (6) the Nation's replyin
                                                                   support of its motion,
ECF No. 30. For the following reasons, the Nation,s motion is nnNtbo.

I.        Background

      Plaintiff is a resident of Washington state 'owho owns private property abutting
Lake Quinault . . . within the boundary of the Olympic National park."
                                                                        ECF No. 12 at 5.
 In his amended complaint, plaintiff summarizes the facts of this case and the relief he
 seeks as follows:

         Under State and Federal law Lake Quinault, a navigable waterway abutting
         the Quinault Indian Reservation and located in Washington State, should be
         open to the public for its use and recreation as well as to those non-tribal
        property owners with real property abutting the Lake shore such as the
        plaintiff. However for more than a decade the Quinault Indian Tribe has
         increasingly asserted 'Jurisdiction" and control over this navigable
        waterway, forcing out the public and non-tribal property owners in
        derogation of the Equal Footing Doctrine, Public Trust Doctrine,
        Constitution of the United States, treaties with foreign nations and the 1856
        Treaty of Olympia. In April of 2013, the Quinault Indian Tribe has restricted
        all uses of the lake for non-tribal members. Through this civil action, the
        Plaintiff s seek court determination as to the status of Lake Quinault and the
        property rights of non-tribal property owners abutting the lake, the court
        determination as to the public's right to access of the lake, its shore and
        lakebed.

Id. at2-3.

        The Nation seeks the court's leave to appear as amicus curiae in order to ,,provide
additional factual and legal context for the Court concerning the status of Lake
                                                                                   euinault
and the substantial interests of the Nation that are implicated by this proceeding.'i
                                                                                      ECF
No. l8 at l. Specifically, the Nation alleges that it is uniquely positioned to address ,,the
ownership and significance of the Lake to the Nation, und th. nature and importance
                                                                                         of
its regulatory activities." Id. at 3.

        Defendant consents to the Nation's appearance as amicus curiae, see ECF No.
                                                                                            20,
but plaintiff objects. In response to the Nation's request, plaintiff argues that,,[t]o
                                                                                        allow
amicus cur[iae] to the [Nation] and deprive all peopie the opportunity to amicui
                                                                                     iurliae]
seems to be unfair dealing. It would be impossible to enjoin every p.rron
                                                                              that has and
potentially will be harmed by the actions of the                   No.            plaintiff
                                                   fNation]."  ECF       19 at9.
also appears to labor under the impression that granting the Nation's
                                                                         request would result
in a dismissal of this case; he suggests instead that the-Nation has an interest
                                                                                 in the case
that would support its joinder as a party to this action. see ECF No.24 at2.

        In its reply in support of its motion, the Nation presents counter-arguments to
plaintiff s concerns regarding dismissal and joinder. See ECF No. 30 at l-4.
                                                                                  The Nation
then restates its interest in appearing as amicus curiae, as follows:

       The Nation has provided unique information regarding the importance
                                                                                of
       Lake Quinault to the preservation of the
                                                Quinau[ nivei sockeye . . . to the
         cultural and economic needs of the Quinault people. It has also demonstrated
         the importance of Lake Quinault to the preservation of that species, and
         informed the Court about its ongoing efforts to preserve the habitat offered
         bytheLake....
Id. at 4-5.

II.      Legal Standards

                                             brief in this courl; the decision whether to
         'oThere is no right to f-rle an arnicus
allow participation by amici curiae is left entirely to the discretion of the court." Fluor
Ccrrp. v. United States. 35 Fed. Cl.284.285-86 (1996) (citing Am. Satellite Co. v. United
States, 22 Cl. Ct. 547. 549 (1991)). In ruling on a motion lbr leave to file an amicus
brief " the coufi considers the lbllowing factors: objections from the opposing pafty,
intercst of the moving party, partisanship on the part of the amici. adequacy of the
movant's representation, and timeliness. See id. The court may also consider whether
the additional argument is uselul to the court's analysis, and whether participation of-the
amici rvould cause unnecessary delay. See Health Renublic lns. Co. v. United States, 129
Fed. Cl. 115, I 17 (2016).

III.     Analysis

        The court is convinced by the Nation's briefs that it has a unique perspective on
the use and value of Lake Quinault. The court also recognizes that plaintiff s amended
complaint, to a great degree, involves allegations against the Nation. See generally ECF
No. 12. The Nation's views, however, are not useful to the court at this stage of the
proceeding. Defendant has filed a motion to dismiss in which it challenges both this
court's jurisdiction and the legal sufficiency of plaintiff s allegations. See ECF No. 18.
To the extent that the Nation is able to provide insight into material aspects of this case,
the court finds that it will not benefit fiom such insight in reaching its ruling on the legal
sufficiency of plaintif-f s ccimplaint.

        As such, the court will deny the Nation"s motion at this time. If, however,
plaintil'l-s complaint survives def'endant's motion 1o dismiss, the court is willing to
reconsider 1he Nation's involvernent in this matter-whether that be as an amicus or       as a
party.

IV.      Conclusion

       For the foregoing reasons, the Nation's motion, ECF No. 18, is DENIED. If the
court denies defendant's motion to dismiss. the Nation may reassert its interest in the
merits determination in this case.
ITIS SO ORDERED.




                   4